United States Court of Appeals
      for the Federal Circuit
                ______________________

 ALBEMARLE CORPORATION & SUBSIDIARIES,
            Plaintiff-Appellant

                          v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5015
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:12-cv-00184-MBH, Judge Marian Blank
Horn.
                ______________________

               Decided: August 13, 2015
                ______________________

   JEROME LIBIN, Sutherland Asbill & Brennan LLP,
Washington, DC, argued for plaintiff-appellant.

    DEBORAH K. SNYDER, Tax Division, United States De-
partment of Justice, Washington, DC, argued for defend-
ant-appellee.  Also    represented   by   TERESA     E.
MCLAUGHLIN, GILBERT STEVEN ROTHENBERG, CAROLINE D.
CIRAOLO, DIANA L. ERBSEN.
                ______________________

   Before PROST, Chief Judge, BRYSON, and HUGHES, Cir-
                     cuit Judges.
2                            ALBEMARLE CORPORATION    v. US



BRYSON, Circuit Judge.
    Albemarle Corporation and Subsidiaries (“Albemarle”)
appeals from a final judgment of the Court of Federal
Claims dismissing its complaint for a refund of certain
taxes paid in the 1997 and 1998 tax years. The court held
that it lacked subject matter jurisdiction over Albemarle’s
claims because Albemarle had not filed its refund claims
within the 10-year limitations period prescribed in 26
U.S.C. § 6511(d)(3)(A). We affirm.
                             I
    In 1996, a Belgian subsidiary of Albemarle issued 20-
year debentures to Albemarle and certain of its U.S.
subsidiaries. Interest payments were made on the deben-
tures from 1997 through October 2001. The Belgian
subsidiary, however, did not pay Belgian withholding
taxes on the interest payments, because it believed the
payments to be tax-exempt.
    In 2001, Belgian tax authorities issued a notice of ad-
justment to Albemarle for the tax years 1996 through
1998. The notice provided, in part, that the debenture
interest payments made between 1997 and 2001 were
subject to Belgian withholding tax at the statutory rate of
25%. Albemarle submitted a written protest to the tax
authorities objecting to the assessment of withholding tax
on the payments.
    In January 2002, Albemarle and the Belgian tax au-
thorities reached an agreement regarding the dispute.
Albemarle agreed to pay withholding tax at the rate of
15% on all interest paid from 1997 through 2001. It then
made two payments to the Belgian authorities in January
2002 and August 2002 that satisfied the total amount of
the taxes due.
    On May 15, 2009, Albemarle filed an amended consol-
idated U.S. income tax return for the 2002 tax year, in
which it claimed refunds of $1,416,740 in foreign tax
ALBEMARLE CORPORATION   v. US                            3



credits attributable to the withholding taxes it had paid
pursuant to the agreement with the Belgian tax authori-
ties.
    The Internal Revenue Service allowed Albemarle’s re-
fund claims for the years 1999, 2000, and 2001, but it
disallowed Albemarle’s claims for 1997 and 1998. The
IRS found that the 1997 and 1998 refund claims had not
been filed within the 10-year limitations period provided
in section 6511(d)(3)(A). According to the IRS, Albemarle
should have filed its 1997 refund claim on or before March
15, 2008, and its 1998 refund claim on or before March 15,
2009, in order for those claims to be timely.
    Albemarle filed suit in the Court of Federal Claims,
seeking to recover a total refund of $825,846 attributable
to the foreign tax credits for its 1997 and 1998 Belgian
withholding taxes. The court agreed with the govern-
ment, finding Albemarle’s claims for the 1997 and 1998
tax years untimely. This appeal followed.
                            II
    Whether Albemarle’s refund claims were timely filed
depends on the interpretation of section 6511(d)(3)(A) of
the Internal Revenue Code. That section was amended in
a material way in 1997. Both the pre-1997 and the post-
1997 versions of the statute are at issue in this case.
Because Albemarle’s refund claim for 1997 is governed by
the pre-1997 version of the statute and the refund claim
for 1998 is governed by the post-1997 version, we address
the two claims separately.
                            A
    Section 6511(d)(3)(A) provides a 10-year “special peri-
od of limitation” for filing refund claims for foreign tax
credits. The post-1997 version of the statute, which
governs Albemarle’s refund claim for the 1998 tax year,
provides as follows:
4                             ALBEMARLE CORPORATION     v. US



    If the claim for credit or refund relates to an over-
    payment attributable to any taxes paid or accrued
    to any foreign country or to any possession of the
    United States for which credit is allowed against
    the tax imposed by subtitle A in accordance with
    the provisions of section 901 or the provisions of
    any treaty to which the United States is a party,
    in lieu of the 3-year period of limitation prescribed
    in subsection (a), the period shall be 10 years from
    the date prescribed by law for filing the return for
    the year in which such taxes were actually paid or
    accrued.
26 U.S.C. § 6511(d)(3)(A).
    The parties’ dispute over the 1998 tax year claim cen-
ters on the statutory language “from the date prescribed
by law for filing the return for the year in which such
taxes were actually paid or accrued.” Albemarle contends
that “the year in which such taxes were actually paid or
accrued” refers to the year in which its contested foreign
tax liability was finalized and established. In this case,
that would be 2002. The government, on the other hand,
argues that the critical year is the year in which Albe-
marle’s foreign taxes originated, i.e., 1998.
    If Albemarle is correct, the 10-year limitations period
for filing refund claims for foreign tax credits for 1998
started to run on March 15, 2003—“the date prescribed by
law for filing the return for” the 2002 tax year—rendering
Albemarle’s May 15, 2009, filing timely. If the govern-
ment is correct, the limitations period started to run on
March 15, 1999, making Albemarle’s May 15, 2009,
refund claim untimely.
                             1
    For an accrual-based taxpayer such as Albemarle, the
10-year limitations period for filing a claim for foreign tax
credits under the current version of section 6511(d)(3)(A)
ALBEMARLE CORPORATION     v. US                              5



runs “from the date prescribed by law for filing the return
for the year in which such taxes were actual-
ly . . . accrued.” 1
    The word “accrue” is used in several provisions of the
Tax Code pertaining to foreign tax credits. Section 901 of
the Code allows a taxpayer to claim foreign tax credits in
the amount of “any income, war profits, and excess profits
taxes paid or accrued during the taxable year to any
foreign country.” 26 U.S.C. § 901(b)(1). Section 905
similarly provides that foreign tax credits may be taken
“in the year in which the taxes of the foreign country . . .
accrued[.]” 26 U.S.C. § 905(a).
     It is undisputed that for purposes of sections 901 and
905, Albemarle’s contested foreign taxes “accrued” in
1998, the year of origin of the tax liability. That is evi-
dent from the fact that Albemarle claimed foreign tax
credits in an amount equal to its 1998 Belgian tax liabil-
ity, see 26 U.S.C. § 901(b)(1), and that it intends to use
those credits to offset its U.S. tax liability for the 1998 tax
year. See 26 U.S.C. § 905(a).
    Albemarle argues that the use of the term “actually”
in section 6311(d)(3)(A) requires that the year of accrual
for limitations purposes be determined differently from
the way it is determined for purposes of sections 901 and
905. Albemarle’s argument is that the word “actually”
must be given its ordinary meaning of “in fact” or “in
reality,” and that a contested foreign tax cannot “in fact”
accrue until the tax liability is finally established, which



    1   The term “actually” in the statutory phrase “actu-
ally paid or accrued” could be read to modify only “paid”
(but not “accrued”) or it could be read to modify both
“paid” and “accrued.” Both parties have adopted the
latter reading, and we agree that is the most natural
reading of the statute.
6                             ALBEMARLE CORPORATION     v. US



in this case would be 2002. The government, on the other
hand, argues that in light of the IRS’s longstanding
position that contested foreign taxes “relate back” to the
year of origin for purposes of the foreign tax credit stat-
ute, foreign taxes “actually accrue” in the year of origin,
i.e., the year in which the foreign tax liability arose. 2
    The “plain meaning” interpretation of the word “actu-
ally” does not resolve the parties’ dispute. In the case of a
contested foreign tax, either of two years could be regard-
ed as the year that the tax “actually accrued”—the year of
origin for the tax or the year in which the contested
liability is finalized. Simply interpreting “the year in
which such taxes were actually . . . accrued” to mean the
year in which the taxes “in fact” accrued provides no
guidance as to which of those two years was intended to
be the starting point for the 10-year limitations period
under section 6511(d)(3)(A).
    Other provisions of the Tax Code likewise supply little
help in determining the meaning of the word “actually” in
the phrase “actually . . . accrued.” Other than section
6511(d)(3)(A), no provision of the foreign tax credit statute
uses the phrase “actually paid or accrued.” We therefore
look to the context in which the 1997 statutory language
was enacted in order to determine the meaning of that
phrase.
                             2
    Prior to the 1997 amendment to section 6511(d)(3)(A),
the 10-year limitations period ran from the date “pre-
scribed by law for filing the return for the year with


    2    See, e.g., Rev. Rul. 58-55, 1958-1 C.B. 266 (con-
tested foreign tax “is accruable for the taxable year to
which it relates even though the taxpayer contests the
liability therefor and such tax is not paid until a later
year”).
ALBEMARLE CORPORATION   v. US                            7



respect to which the claim is made.”            26 U.S.C.
§ 6511(d)(3)(A) (1994). The 1997 amendment was enacted
in response to a 1980 decision of the Court of Claims
involving “carryover” foreign tax credits under section 904
of the Tax Code. In order to understand the effect of the
amendment, some background is necessary.
    Section 904(a) limits the amount of foreign tax credit
that a taxpayer may take in a given year. As a result, a
taxpayer may end up with “excess” foreign taxes for which
credits may not be taken in the tax year of origin. Section
904(c) allows such excess taxes to be “carried back” to
certain preceding tax years and “carried over” to certain
succeeding tax years. The statute provides that those
excess taxes “shall be deemed paid or accrued” in the
carryover or carryback years and may be taken as credits
in those years. See 26 U.S.C. § 904(c).
    Treasury Regulation section 1.904-2 governs the “car-
ryback and carryover of unused foreign tax” under section
904(c) of the Tax Code. For an accrual-based taxpayer,
the regulation explains that a foreign tax “actually ac-
crues” in the year of origin, and a portion of that tax—if
unused in the initial year—may be “deemed accrued” in
the year to which the excess tax is carried. See 26 C.F.R.
§ 1.904-2(g) (example 5).
    When there has been a carryover of excess foreign
taxes, an issue has arisen as to how the limitations period
under section 6511(d)(3)(A) should be calculated regard-
ing claims for credit for the excess taxes. In Ampex Corp.
v. United States, 223 Ct. Cl. 428 (1980), the Court of
Claims concluded that the limitations period should be
determined by reference to the year to which the excess
taxes are carried. The IRS disagreed with that decision,
and in 1984 it issued a revenue ruling in which it took the
position that the limitations period should be determined
by reference to the year of origin for the excess taxes.
Rev. Rul. 84-125, 1984-2 C.B. 125.
8                            ALBEMARLE CORPORATION    v. US



    Congress amended section 6511(d)(3)(A) in 1997 to
resolve the conflict between the decision in Ampex and the
position taken by the IRS in the 1984 revenue ruling. The
prior version of the statute provided that the statute of
limitations for foreign tax credit claims was 10 years
“from the date prescribed by law for filing the return for
the year with respect to which the claim is made.” The
1997 amendment changed that language to read 10 years
“from the date prescribed by law for filing the return for
the year in which such taxes were actually paid or ac-
crued.” The committee reports on the legislation ex-
plained that the change was meant to clarify that,
consistent with the IRS’s position, the limitations period
of section 6511(d)(3)(A) would be determined by reference
to the year “in which the foreign taxes were paid or ac-
crued (and not the year to which the foreign tax credits
are carried).” H.R. Rep. No. 105-148, at 553 (1997); S.
Rep. No. 105-33, at 180 (1997); H.R. Rep. No. 105-220, at
576-77 (1997) (Conf. Rep.).
    The 10-year limitations period for a contested foreign
tax had been determined with reference to the year of
origin since long before the 1997 amendment, because the
year of origin is “the year with respect to which the [re-
fund] claim is made,” 26 U.S.C. § 6511(d)(3)(A) (1994),
including in the case of contested taxes. See Rev. Rul. 84-
125, 1984-2 C.B. 125; Rev. Rul. 58-55, 1958-1 C.B. 266.
Nothing in the background of the 1997 amendment sug-
gests that Congress intended for that amendment, which
was directed solely at correcting a court decision govern-
ing carryover foreign taxes, to change the longstanding
rule under which the special limitations period had been
calculated for contested taxes.
                            3
    Further guidance as to the meaning of the statutory
phrase “actually paid or accrued” can be garnered from
the Treasury Regulation that governs carryover of foreign
ALBEMARLE CORPORATION     v. US                               9



taxes, Treas. Reg. § 1.904. Section 1.904-2(c) of the regu-
lation addresses whether a taxpayer is in an “excess
limitation” position for a tax year, i.e., whether the tax-
payer may absorb excess taxes carried from another year.
The regulation uses the same language—“actually paid or
accrued”—that is used in the 1997 amendment to section
6511(d)(3)(A). See 26 C.F.R. § 1.904-2(c)(1)-(2). The
regulation provides, for example, that when a “per-
country limitation” is imposed on tax credits for a given
tax year, the sum of the taxes “actually paid or accrued”
and those “deemed paid or accrued” in that year must be
smaller than the per-country limitation in order to yield
an “excess limitation,” which can then be used to absorb
unused foreign taxes carried from another year. 26 C.F.R.
§ 1.904-2(c)(1); id. § 1.904-2(g) (example 5).
    Applying the parties’ respective interpretations of the
phrase “actually . . . accrued” to section 1.904-2(c) would
yield quite different results in the context of a contested
foreign tax liability. Pursuant to that subsection, foreign
taxes “actually paid or accrued” in a tax year are counted
toward the credit limitation for the same year. Thus, if
we adopted Albemarle’s interpretation and held that a
contested foreign tax “actually accrues” in the contest
resolution year, the foreign tax would be counted toward
the credit limitation for the contest resolution year.
Under the government’s interpretation, by contrast, a
contested foreign tax “actually accrues” in its year of
origin and would be counted instead toward the credit
limitation for the year of origin of the tax.
    The government’s interpretation is correct. It is well
established that a contested foreign tax is counted toward
the credit limitation of its year of origin, because that tax
is used to offset the U.S. tax liability for the year of origin.
See, e.g., United States v. Campbell, 351 F.2d 336, 338 (2d
Cir. 1965); United States v. Cruz, 698 F.2d 1148, 1150
(11th Cir. 1983); Rev. Rul. 58-55, 1958-1 C.B. 266. Apply-
ing Albemarle’s interpretation of the phrase “actually . . .
10                               ALBEMARLE CORPORATION      v. US



accrued” would lead to the anomalous result that a tax-
payer could take a tax credit for a contested foreign tax in
one year (the year of origin), but the credit would be
counted toward the limitation applicable to another year
(the contest resolution year), which is contrary to the
clear intent of the regulation.
    The phrase “actually . . . accrued” in the 1997 amend-
ment to section 6511(d)(3)(A) appears to have been taken
directly from Treasury Regulation section 1.904. Where
identical language is used in statutes or regulations, we
assume that the language is intended to have the same
meaning. See Butterbaugh v. Dep’t of Justice, 336 F.3d
1332, 1338-39 (Fed. Cir. 2003), citing Dep’t of Revenue of
Or. v. ACF Indus., Inc., 510 U.S. 332, 342 (1994). Con-
gress’s decision to use the same phrase in the 1997 stat-
ute suggests that Congress meant for that phrase to have
the same meaning in the statute that it did in the regula-
tion, i.e., to refer to the year of origin of the tax liability in
question.
                                4
    Albemarle argues that contested foreign taxes cannot
“actually accrue” for purposes of section 6511(d)(3)(A),
until the contest is over and liability is established. It
relies principally on Dixie Pine Products v. C.I.R., 320
U.S. 516 (1944), where the Supreme Court established
what is known as the “contested tax doctrine.”
    In Dixie Pine, the Supreme Court affirmed the IRS’s
disallowance of a deduction under section 23(c) of the
Revenue Act of 1936, which permitted deductions from
gross income of taxes “paid or accrued within the taxable
year.” The Court held that a taxpayer may deduct from
gross income only “a liability which really accrues in the
taxable year.” 320 U.S. at 519. For an accrual-based
taxpayer, the Court held that tax liability cannot accrue
where “the liability is contingent and is contested by the
taxpayer”; instead, the taxpayer must wait for the contest
ALBEMARLE CORPORATION     v. US                               11



proceeding to run its course and may claim a deduction
“only for the taxable year in which its liability for the tax
was finally adjudicated.” Id.
    Albemarle also invokes section 461 of the Tax Code
and related regulations, which apply an “all events test”
to determine when a federal tax liability is deemed to
have been incurred for taxpayers who use an accrual
method of accounting. The pertinent regulation imple-
ments the statute by providing:
    Under [an accrual] method, a liability is incurred,
    and generally is taken into account for Federal in-
    come tax purposes, in the taxable year in which
    all the events have occurred that establish the
    fact of the liability, the amount of the liability can
    be determined with reasonable accuracy, and eco-
    nomic performance has occurred with respect to
    the liability.
26 C.F.R. § 1.446-1(c)(1)(ii); see 26 U.S.C. § 461(h)(4). 3
    According to Albemarle, because the “all events test”
for a contested foreign tax cannot be satisfied until the
taxpayer’s liability is finally established, the year in
which the tax “actually accrued” for purposes of section
6511(d)(3)(A) must be the year in which the taxpayer
resolved its dispute with the foreign government.
    Neither the “contested tax doctrine” of Dixie Pine nor
the “all events test” of section 461 dictates when a con-
tested foreign tax liability “actually . . . accrued” in the



    3   Treasury Regulation section 1.461-4(g)(6)(iii)(B)
provides that, for foreign tax liability that is creditable
under section 901, “economic performance occurs when
the requirements of the all events test (as described in
§ 1.446-1(c)(1)(ii)) other than economic performance are
met.” 26 C.F.R. § 1.461-4(g)(6)(iii)(B).
12                              ALBEMARLE CORPORATION     v. US



different context of section 6511(d)(3)(A). It has long been
recognized that the contested tax doctrine, which is
derived from the law regarding deductions, is not strictly
applicable to claims of foreign tax credits. See Cuba R.
Co. v. United States, 124 F. Supp. 182 (S.D.N.Y. 1954)
(contested tax doctrine held inapplicable to cases involv-
ing foreign tax credits because the unambiguous language
of section 131(d) of the Internal Revenue Code of 1939—
now section 905 of the Code—dictates that foreign tax
credits may be taken in the year “in which the taxes of the
foreign country accrued,” even if those taxes were contest-
ed and paid in a later year); Rev. Rul. 58-55, 1958-1 C.B.
266 (contested tax doctrine applied to accrual of foreign
taxes for deduction purposes but not for credit purposes).
    Instead, the mechanism by which a taxpayer may
claim credits for a contested foreign tax is governed by the
so-called “relation back” doctrine. As explained above, a
contested foreign tax “is accruable for the taxable year to
which it relates even though the taxpayer contests the
liability therefor and such tax is not paid until a later
year.” Rev. Rul. 58-55, 1958-1 C.B. 266.
     In United States v. Campbell, the Second Circuit illus-
trated the operation of the relation back doctrine with the
following example:
     [I]f the taxpayer contests his liability for a foreign
     tax imposed on income in 1960, and this liability
     is finally adjudicated in the foreign country in
     1965, the credit may not be claimed until 1965,
     but the foreign tax imposed on 1960 income will
     be offset against the United States 1960 tax just
     as if it had accrued in 1960.
351 F.2d at 338 (citation omitted).
    Employing the same analysis, a leading commentator
has observed that under the relation back doctrine, con-
tested taxes effectively “accrue at two different times for
ALBEMARLE CORPORATION    v. US                           13



two different purposes.” Elisabeth A. Owens, The Foreign
Tax Credit 328 (1961). That is, for the purpose of deter-
mining in what year the right to claim the credit arises,
the contested tax doctrine and section 461 apply. For the
purpose of determining against which U.S. tax the foreign
tax is to be credited, the contested tax doctrine does not
apply, and the tax is held to have accrued in the taxable
year “to which the tax relates.”
    Therefore, in the context of the statutes governing eli-
gibility for foreign tax credits, including section
6511(d)(3)(A), we reject Albemarle’s argument that the
year that the foreign tax “actually . . . accrued” is con-
trolled by Dixie Pine and section 461 of the Tax Code.
                             5
     Albemarle’s interpretation of section 6511(d)(3)(A) is
also inconsistent with the purpose underlying the statute.
Congress provided a special 10-year limitations period for
filing a refund claim for foreign taxes—as opposed to
three years for filing a claim for domestic taxes—out of
concern that a taxpayer may be barred from asserting a
claim if foreign governments adjust the foreign tax liabili-
ties after the initial three-year period. See Hart v. United
States, 585 F.2d 1025, 1029 (Ct. Cl. 1978) (“The impetus
for [the 10-year limitations period] proposal was concern
over inequities arising from the ability of the Service to
assess additional income taxes whenever a taxpayer
received a refund of foreign taxes, no matter when that
refund was received, while the taxpayer was barred from
asserting a claim for refund of United States income taxes
when foreign taxes were assessed or increased after the
three year period from the date of filing.”), citing Bank of
America v. United States, 377 F.2d 575, 579 (Ct. Cl. 1967);
26 U.S.C. § 6511(a).
    Under Albemarle’s interpretation, however, the 10-
year limitations period would start to run only after the
tax liability has been finalized; in other words, no more
14                            ALBEMARLE CORPORATION     v. US



adjustments would be made and all that would be left for
the taxpayer to do in the 10-year period would be to file a
refund claim.
     It is highly unlikely that Congress intended to provide
the prolonged 10-year limitations period simply to enable
a taxpayer to complete the filing process following the
resolution of its foreign tax liability. In light of the fact
that a domestic taxpayer is given only three years to file a
refund claim, it is evident that the much longer period for
filing foreign tax claims was intended to take account of
the time needed to resolve foreign tax liability. Thus, we
reject Albemarle’s contention that the special limitations
period under section 6511(d)(3)(A) starts to run only after
contested liabilities have been finalized. We agree with
the government that the limitations period should be
measured with reference to the year of origin for such
taxes. 4
    In sum, we hold that the 10-year limitations period
for filing a refund claim for Albemarle’s 1998 Belgian
withholding taxes started to run on March 15, 1999, “the
date prescribed by law for filing the return for” the 1998
tax year. 26 U.S.C. § 6311(d)(3)(A). For that reason,


     4  In the event that a taxpayer’s foreign tax dispute
lasts longer than 10 years, the taxpayer may either seek
the IRS’s approval for an extension of the 10-year limita-
tions period or file a “protective refund claim” with the
IRS to guard against the running of the limitations peri-
od. The absence of other cases addressing the issue
presented here indicates that the limitations period of 10
years from the year of origin has proved sufficient to
resolve foreign tax liability contests. Even this case is not
evidence that the 10-year rule has created difficulties;
Albemarle admits that its failure to file a refund claim
shortly after the 2002 resolution of its tax dispute was the
result of an oversight on its part.
ALBEMARLE CORPORATION     v. US                             15



Albemarle’s May 15, 2009, claim for credits for its 1998
Belgian taxes is time-barred.
                              B
    Unlike Albemarle’s refund claim for the 1998 Belgian
taxes, its claim for the 1997 Belgian taxes is governed by
the pre-1997 version of section 6511(d)(3)(A).
    The provision amending section 6511(d)(3)(A) in 1997
was part of the Taxpayer Relief Act of 1997, Pub. L. No.
105-34. 111 Stat. 788. Section 1056(b) of that Act provid-
ed that “The amendment made by subsection (a) [i.e., the
amendment to section 6511(d)(3)(A)] shall apply to taxes
paid or accrued in the taxable years beginning after the
date of the enactment of this Act.” Pub. L. No. 105-34,
§ 1056(b), 111 Stat. 945. The Act was enacted on August
5, 1997. Albemarle’s 1997 Belgian taxes accrued in the
1997 taxable year, which began on January 1, 1997, and
before the enactment of the Act. The 1997 amendment to
section 6511(d)(3)(A) therefore does not apply to those
taxes.
    Under the pre-1997 version of section 6511(d)(3)(A),
the 10-year limitations period started to run on the date
“prescribed by law for filing the return for the year with
respect to which the [refund] claim is made.” 26 U.S.C.
§ 6511(d)(3)(A) (1994). Albemarle claimed credits for its
1997 Belgian withholding taxes, and it intended to use
those credits to offset its U.S. tax liability for the 1997 tax
year. Thus, “the year with respect to which [Albemarle’s
refund] claim is made” was the year 1997. See Rev. Rul.
84-125, 1984-2 C.B. 125 (under the pre-1997 version of
section 6511(d)(3)(A), the limitations period is measured
with reference to the year of origin for the contested
foreign tax).
   Accordingly, the 10-year limitations period for Albe-
marle’s 1997 refund claim started to run on March 15,
1998, i.e., the due date for filing the return for the year
16                        ALBEMARLE CORPORATION   v. US



1997. Albemarle’s May 15, 2009, claim for a refund of
1997 taxes is therefore untimely.
                    AFFIRMED